[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 223 
June 4, 1940. The opinion of the Court was delivered by
The well-considered order of Judge Gaston, from which the appeal comes to this Court, which refers to and relies upon the opinions of this Court in the cases of State ex rel.Cherokee County v. Brown, 187 S.C. 223, 196 S.E., 889, and American Surety Company v. Hamrick Mills (4 cases),191 S.C. 362, 4 S.E.2d 308, 124 A.L.R., 1147, and the stipulations of counsel in the present case, correctly disposes of the issues before him; and it renders unnecessary any further consideration of the exceptions presented in this appeal.
The order of Judge Gaston is adopted as the opinion of this Court. Let it be so reported.
The judgment is affirmed and the appeal is dismissed.
MESSRS. JUSTICES BAKER, FISHBURNE and STUKES and MR. ACTING ASSOCIATE JUSTICE J. STROM THURMOND concur.